Citation Nr: 0733407	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder to include pes planus.

2.  Entitlement to service connection for bilateral 
tendonitis of the knees.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, MN.

The veteran and his sister most recently provided testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the VARO in September 2006.  A transcript is of 
record.

Since the hearing, the Board has sent the case for medical 
opinions by an expert of the Veterans Health Administration 
(VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).  As will be 
described below, these opinions are now in the file.

A written presentation was made by the veteran's 
representative in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is arguing that he developed bilateral pes 
planus, plantar fasciitis and tendonitis of both knees as a 
result of service.  His entrance and separation examinations 
are negative for the claimed disabilities.  In April 1970 
there are several notations of complaints relating to both 
ankles, with slight swelling and edema in both feet.  
Diagnosis was made of pes planus.  He and his sister have 
testified as to changes in his physical condition after 
service.  Several other lay statements are of record, as well 
as treatise materials relating to the claimed disabilities.  

VA examination in 2005 diagnosed bilateral pes planus, 
plantar fasciitis, bilateral, and bilateral tendonitis of the 
knees, and the examiner felt that it was not as likely as not 
that these were due to service.  It is unclear the extent to 
which his records were available for review at the time of 
that evaluation.

The veteran himself has twice testified at hearings on this 
claim.  He has described his post-service occupations and 
indicated that he was given accommodations, by being employed 
by his parents, working shorter shifts and not standing due 
to his lower extremity problems.  He testified that he had no 
or inadequate insurance so he did not go to physicians at the 
time.  

Because of inconsistencies in recent opinions as to whether 
his foot and knee problems are or are not due to service, the 
Board requested that a VHA orthopedic examiner review the 
case and render an opinion.  The opinions, dated in July and 
August 2007, as provided in response, are in the file.

In a written presentation in October 2007, the veteran's 
representative again reviewed the pertinent evidence in the 
file, and argued, in pertinent part, that the current 
regulations and judicial mandates with regard to presumption 
of soundness and aggravation have not been fully followed in 
the adjudication of the case; that absent medical data, 
recent judicial interpretations have permitted lay 
observations such as in this case; that a nurse practitioner 
reached one conclusion as to the source of his current 
problems, and physicians reached another; and that the recent 
medical opinions are not only medically inadequate and 
contradict findings by service physicians, but inappropriate 
since they are legally conclusionary.  The Board finds some 
merit to the arguments.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be scheduled for a 
VA orthopedic examination by a physician 
who has not previously evaluated his 
case.  

The claims file must be made available to 
the examiner.  

The examiner should provide a written, 
detailed and supported opinion as to the 
following: 

(a) Did the bilateral pes planus have its 
clinical onset prior to service, during 
military service, or following service?  
Discuss whether the pes planus is best 
categorized as congenital or acquired.  

(b) If your response to question (a) is 
prior to service, is it shown by clear 
and unmistakable evidence that the 
veteran's pre-service pes planus did not 
undergo a permanent increase in the 
severity of orthopedic pathology during 
or as a result of his period of military 
service? 

(c) Was the clinical onset of the 
veteran's currently diagnosed plantar 
fasciitis and/or bilateral knee 
tendonitis during military service or 
post service? 

(d) If your response to question (c) is 
post service, is either orthopedic 
disability causally related (that is, as 
likely as not) to service origin or to 
his currently diagnosed pes planus? 

The Board notes that the term "as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

3.  The case should then be reviewed.  If 
the decision remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran and his 
representative given a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

